This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that the constitutional questions raised are determined in the case of Smith Brothers Inc. v. Williams this day filed, and that other equities asserted require a response; it is, therefore, considered, ordered and decreed by the Court that the order appealed from is affirmed. Crosland v. Brickell,86 Fla. 91, 97 So. 286.
Affirmed.
TERRELL, C.J., AND WHITFIELD, ELLIS, STRUM AND BUFORD, J.J., concur.
BROWN, J., dissents.
                          ON REHEARING.                 Opinion filed February 3, 1931.